department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date legend org organization name xx date address address uil org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail-return receipt requested last date for filing a petition with the tax_court dear our adverse determination was made for the following reasons this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition you operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment or you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling sincerely yours marsha a ramitez director eo examinations we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter tax exempt and government entities oivision org address department of the treasury internal_revenue_service te_ge exempt_organizations examinations division second avenue m s w540 seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely reatsamay ly internal revenue_agent letter catalog number 34809f schedule number or exhibit explanations of items tax identification_number year period ended 886-a form rev date name of taxpayer org december legend org organization name motto motto xx date co-1 original company president president vp vice president issue whether an organization whose primary purpose is operating a seller financed down payment assistance program is operated exclusively for charitable purposes within the meaning of internal_revenue_code sec_501 facts org dba org hereinafter referred to as org was recognized as an organization exempt under sec_501 of the internal_revenue_code on february 20xx the organization was incorporated in the state of xyz as a non-profit corporation on may 20xx under the name co-1 on october 20xx an amendment to the articles of incorporation was filed to operate under the name of org org also filed for a certificate of trade_name under the name of org org was to motto for org the secretary of state of xyz web site shows the status of org as delinquent for failure_to_file required annual report under the trade_name for org the web site shows the status of effective on the organization’s 20xx form_990 president and vp were shown as the president and vice president of the organization with vp as the signer of the return on april 20xx correspondence was sent to the irs address of record notifying org of an examination of the organization for the tax period ended december 20xx the letter was to request records to determine how org down payment assistance program operated on june 20xx the above correspondence was returned to the irs as undeliverable on october 20xx a second information_document_request idr was mailed to org the correspondence restated the information requested on the april 20xx correspondence on november 20xx a response to the above idr request was received by the irs the organization stated that org ceased to operate in mid 20xx because it became difficult for the organization to receive enough contributions to serve the public according to org bylaws the objectives and purposes of org are stated as follows charitable financial aid for first time home buyers to purchase house through donation of all or portion of down payment by individuals to individuals the goal of the donations is to give a family or individual the ability to purchase a home at a time when house prices are very high and the individual may not have been able to purchase one otherwise form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page_1 schedule number or exhibit form 886-a rev date name of taxpayer org december tax identification_number year period ended explanations of item sec_3 the organization has a goal to donate or more of all donations to first time homebuyers of all grant recipients must be in the lowest of income for the area in which they live according to the organization’s form_1023 application_for recognition of exemption it stated the following as its primary activity the organization will be receiving donations made by individuals proceeds will go directly to people who are in need of a down payment to purchase their first home each donation made by the organization will enable a buyer with little or no money to put money down on a house so they can buy it first time home the organization will become active as soon as it gains it sec_501 tax exempt status the organization will conduct operations at its primary place of business and will be operated by its officers and staff on july 20xx the irs specialist wrote to org requesting additional information regarding org’s down payment assistance on august 20xx another follow-up request was issued regarding the lack of response to the above correspondence n addition the letter requested signature on the statement regarding seller fees and declaration of compliance with revproc_96_32 by the appropriate authorized officers on october 20xx org responded to the above inquiry org provided the following responses regarding its down payment assistance program describe in detail the criteria used in selecting recipients org responded as follows in order to be awarded a down payment and closing cost grant the recipient will have to show financial need the criteria will include but will not be limited to financial need and lack of down payment and closing costs the loan processor who is qualifying the loan will determine if the applicant will qualify for a grant processor will then submit a grant application to the loan describe the qualification of your selection committee org responded as follows all members of the selection committee are required to have an unbiased perspective at who will receive the grant they must have no interest in who receives the grant except to see that the money betters the community the selection committee is made up of president and vp the selection committee will expand to have five members when the non-profit becomes fully operational form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org are members of the selection committee or their relatives eligible to apply if so please describe the procedures you follow to ensure an unbiased selection org responded as follows december tax identification_number year period ended members of the selection committee are eligible to receive grants only if all other applicants have been granted and the member will not be allowed to participate in the decision indicate the approximate number of down payments for first time homeowners awarded annually org responded as follows does not turn away anyone that meets our qualifications our qualifications consist of maximum dollar_figure a year income and maximum of dollar_figure in their bank account and are in need of a down payment to purchase a home annually we hope to award anywhere from to grants a year give the approximate number of individuals eligible to apply annually org responded as follows there is no limit on the amount of individuals eligible to apply describe the procedures you follow to monitor grant funds org responded as follows only issues grant checks to title companies on the scheduled closing date the mortgage company title company and home buyer are properly notified of this then after the closing that all funds were used properly checks describe the procedures you follow if you discover a misuse of funds org responded as follows is accounted for needed to recover the funds also due to follow up of would use every resource any misuse of funds would be discovered immediately and the check would audits the books monthly to ensure all money be stopped furnish a description of your organization's staff their experience and or qualifications for the functions which they will perform how will they be compensated for their services what amount of compensation will they receive and how is the amount determined org responded as follows the organization will consist of a grant selection committee which will select and process all applications also they will be down payment promoters who are responsible for promoting the availability of down payment grants and also to receive donations finally another staff member will be responsible for keeping track of the books and following up on grants as they are distributed they will be compensated form 886-a catalog number 20810w page _3 publish no irs gov department of the treasury-internal revenue service form 886-a rev date org schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december on the actions they perform their productivity and their hours worked any salaried position will be voted on by the board_of directors are the sellers of the homes required to donate a percent of the sell of the home to your organization if so what percent org responded as follows the sellers are not required to donate a percentage of the sale to the organization there is a fee which is less than one half of a percent of the average house price in the area the internal revenue specialist requested a signed agreement from org for a favorable determination_letter the agreement stated that org would not require the sellers to pay a fee or donate to participate in org’s down payment assistance program in addition a declaration of compliance with revproc_96_32 was also signed on february 20xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as a tax-exempt_organization described in sec_501 org filed form_990 for the calendar_year ended december 20xx in 20xx only reported activity consisted of operating its down payment assistance program dpa as described in more detail below according to part ill of the org 20xx form_990 return the organization's primary exempt_purpose was to provide down payment and closing cost assistance to home buyers who could otherwise not afford to participate the grants section of part ill form_990 shows grants and allocations of dollar_figure in 20xx org reported dollar_figure in gross revenue the amount was reported under program service revenue rather than as contributions org provided pamphlets flyers information from its website and program information concerning org inc a trade_name of org according to the pamphlets org inc was the exclusive marketing agent of org and its charter stated that of all participants must come from a protected class either a low income family or a minority org inc described its dpa program as follows lender completes on-line grant application including the grant amount which details how much money the buyer will need to close the lender then receives a gift letter from org which is all the documentation the lender needs to include in the loan package the gift letter states the buyers name property address the grant amount and org’s tax id number form 886-a catalog number 20810w page _4 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended form 886-a rev date org december the real_estate_transaction is negotiated between the buyer and seller in which the seller agrees to contribute to org in the amount of the grant the seller service fee before the closing org will either send a wire or a certified check to the appropriate closing agency the seller contribution to org is collected at the closing according to the irs ruling the seller is receiving the full benefit of the donation through the sale of the home and therefore the contribution is not considered a charitable tax deduction org receives the seller's contribution at the closing and the transaction is complete org through org’s website note website is no longer active promoted its dpa program to lenders buyers sellers mortgage companies real_estate agents and builders org website explained how the down payment assistance program worked as follows see exhibit a e e e e e the seller or builder of the home being purchased must make a contribution to org in the amount of the grant needed plus org fee at-closing the buyer receives a gift from org to cover their down payment and closing costs after closing the seller makes a contribution to org in the amount of the grant plus org fee and the pool of funds is replenished for future home buyers org works after closing org does a follow up to ensure funds were disbursed properly directly with title companies to arrange wiring for funds through org’s dpa program buyers receive a gift of the funds that they use for the down payment org and sellers entered into agreements that required sellers to pay org an amount equal to the down payment gift that the buyer received under org’s dpa program per vp director indicated that org charges the seller a service fee of dollar_figure-dollar_figure in 20xx the service fee charged was about dollar_figure on its contract with each seller org labeled the seller's payment to org as both a gift and a contribution these contracts obligate the seller builder in consideration for participating in org’s program to pay org an amount equal to the amount of assistance received by the buyer moreover builders lenders and realtors are solicited to participate in org’s down payment grant program org’s promotional materials tell realtors builders and lenders that down payment assistance program can help them close more sales and thus increasing their commissions the promotional material states that the org program will increase the number of potential home buyers by additionally it stated that with org’s down payment assistance form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended december program anyone using an fha conventional or sub-prime loan may receive gift funds for down payment and closing costs sellers are also enticed to participate in the program by agreeing to make a contribution to the dpa program plus a service fee so that it replenishes existing pool of funds org advertised that its dpa program can assist sellers in getting full asking price and sell their home faster the seller's donation to the grant program will be deducted at the time of closing buyer participation in the dpa program required no income limitations- any qualified buyer can receive a gift regardless of income gift funds are available up to dollar_figure law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose n 326_us_279 the supreme court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes jonexempt purpose if substantial in nature will sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id section big_number c -1 d i provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community form 886-a catalog number 20810w page__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items org name of taxpayer sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business december tax identification_number year period ended in easter house v u s cl_ct affd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health- related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits indigent pregnant women it only did so when a family willing to adopt a woman's child sponsored the care financially purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in addition although the organization provided health care to accordingly the court found that the business in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items org year period ended tax identification_number name of taxpayer december in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization's activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c 20xx the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes rev_rul 20xx-27 discussed three situations of organizations providing financial help to low-income home buyers and whether each qualified the meaning of sec_501 as charitable within situation described an organization x formed to help low-income families purchase decent safe and sanitary homes throughout the metropolitan area in which x was located x made assistance available exclusively to low-income individuals and families form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended december to provide all or part of the funds they need to make a down payment on the purchase of ahome x used standards set by federal housing statutes and administered by hud to determine who is low-income x offered financial counseling seminars and conducted other educational activities to help prepare the potential low-income home buyers for the responsibility of home ownership x would require a home inspection report for the property that the applicant intended to buy to ensure the house is habitable before making the grant to fund its down payment assistance program and other activities x grants conducted a gifts and contributions from several foundations businesses and the general_public x’s staff did not know the identity of the party selling the home to the grant applicant or identities of any other parties such as real_estate agents or developers who may have received a financial benefit from the sale further x did not accept any contributions contingent on the sale of a particular property or properties the revenue_ruling held that by providing financial assistance to low-income families for the down payment on a home the organization relieved the poor and distressed broad based fundraising program that attracted is y a nonprofit corporation that is like x in situation all respects as set forth in situation except as follows under y’s grant making procedures y’s staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller's payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance y’s reliance on the seller's payments for most of its funding indicates that the benefit to the home seller is a critical aspect of y’s operations i n this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose y does not qualify for exemption from federal_income_tax as an organization described in sec_501 y’s support comes from home sellers most of and situation z is a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended form rev date 886-a org december substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential responsibility of home ownership low and moderate-income home buyers for the to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation although z does not limit its down payment assistance program to low- income recipients z’s down payment assistance program still serves a charitable purpose described in a specific economically depressed area that has suffered a major loss of population and jobs z is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 sec_501 because it combats community deterioration in down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 like impulse rather than to in substantially_all in situation of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller that directly correlates to the amount of the down payment assistance y provides to the home buyer in those cases the payments received by the home buyers do not qualify for exclusion_from_gross_income as gifts under sec_102 unlike in situation sec_1 and in situation the down payment assistance received by those home buyers represents a rebate or purchase_price reduction as a rebate or purchase_price reduction the down payment assistance is not includible in a home buyer’s gross_income under sec_61 and the amount of the down payment assistance is not included in the home buyer's cost_basis under sec_1012 as adjusted under sec_1016 revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans form 886-a catalog number 20810w department of the treasury-internal revenue service _publish no irs gov page_10 schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended december revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_114 schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended form 886-a rev date org december cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely ona favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq government's position org does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class the home sellers the transactions described result in a circular flow of the money the sellers made payments to org org provided the funds to the buyers who used the funds to make the down payment necessary to purchase the seller's home the seller's payment was used to replenish the pool of funds that were used to provide gifts to subsequent buyers org did not have any other source of funds other than contributions from sellers and related fees because the amount of the contributions were directly related to the amount of the down payment assistance provided to the buyers plus the service fee the actual source of the down payment assistance was the seller's contribution as the supreme court held only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose 326_us_279 the presence of a single non-exempt purpose destroy the exemption regardless of the number or importance of truly exempt purposes org s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program was operated for the substantial purpose of benefiting private parties if substantial nature will in in additionally in gao-05-194 report to congress mortgage financing actions needed to help fha manage risks from new mortgage loan products the report analyzed the importance of loan-to-value ltv ratios and credit scores and how it attributed significantly to loan performance and its results on the performance of low and no down payment mortgages supported by fha see exhibit b form 886-a catalog number 20810w page_12 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended org december like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participated in org’s dpa program benefited from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefited by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated real_estate professionals who participated in org’s dpa discount on their homes program from real_estate brokers to escrow companies benefited from increased sales volume a org’s down payment assistance procedures are designed to channel funds in circular manner from the sellers to the buyers and back to the sellers in the form of to finance its down payment assistance activities org relies increased home prices exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates org does not appear to receive funds from any other sources org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus a service fee org secures an agreement from the seller stipulating to this arrangement prior to the no dpa assistance transactions take place unless org was assured that the closing amount of the down payment plus the fee was paid_by the seller upon closing in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially operating a trade_or_business of facilitating home sales is not an inherently charitable unlike the trade_or_business in aid to artisans inc v commissioner t c activity org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not receive any funds from parties that did like the organizations considered not have interest in the down payment transactions in american campaign academy supra and easter house v u s cl_ct affd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes its application_for exemption org did not enforce any despite the representations in income limitations for its dpa program and did not screen applicants for down payment the electronic records provided by org as well as assistance based on income the buyers’ incomes and gave no promotional materials did rather org’s dpa program provided indication that org screened on such data gifts to any homebuyers who qualified for a loan not include data on form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 december taxpayer’s position org will be allowed days to review this report and respond conclusion in order to qualify for exemption under sec_501 an organization must be both organized and operated exclusively to achieve a purpose that is described under that code section org’s dpa program is not operated in accordance with sec_501 and the regulations there under org’s org operates in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes because org’s primary goal was to maximize the fees from these transactions primary activity was not conducted in a manner designed to further sec_501 purposes org was not operated exclusively for exempt purposes within the meaning of sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods after december 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
